Exhibit 10.2

FISCAL YEAR         

2007 EXECUTIVE INCENTIVE PLAN

BONUS AGREEMENT

This CRYOLIFE, INC. FISCAL YEAR          EXECUTIVE INCENTIVE PLAN BONUS
AGREEMENT (this “Agreement”) was adopted by the Plan Committee pursuant to the
CryoLife, Inc. (the “Company”) 2007 Executive Incentive Plan (the “Plan”) (a
copy of which is attached as Exhibit 1) and agreed to by the Company and
                     (“Executive”) effective             . This Agreement is
effective for the fiscal year ending December 31,          (the “Plan Year”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Plan.

1. Calculation of Bonus. Subject to the further adjustments, limitations and
additions provided for in the Plan and this Agreement, Executive’s bonus for the
         fiscal year shall be computed as set forth on Exhibit 2 attached
hereto.

2. Term of Agreement. This Agreement shall be effective only for the Plan Year
(i.e., the fiscal year ending December 31,         ).

3. No Employment Arrangement Implied. Nothing in this Agreement or the Plan
shall imply any right of Employment for Executive, and except as set forth in
Section 10 of the Plan with respect to a Change of Control or as otherwise
determined by the Committee, in its discretion, or contained in any other
agreement, which shall not be affected hereby, if Executive is terminated,
voluntarily or involuntarily, with or without cause, prior to the end of the
Plan Year, Executive shall not be entitled to any bonus for the Plan Year
regardless of whether or not such bonus had been or would have been earned in
whole or in part, but any unpaid bonus earned with respect to a prior fiscal
year shall not be affected.

4. Plan Provisions shall Govern. This Agreement is subject to and governed by
the Plan and in the case of any conflict between the terms of this Agreement and
the contents of the Plan, the terms of the Plan will control.

5. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Georgia without regard to the principle of
conflict of laws.

6. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.

7. Severability. Provided the other provisions of this Agreement do not
frustrate the purpose and intent of the law, in the event that any portion of
this Agreement shall be determined to be invalid or unenforceable to any extent,
the same shall to that extent be deemed severable from this Agreement, and the
invalidity or unenforceability thereof shall not affect the validity and
enforceability of the remaining portion of this Agreement.

8. Amendment and Termination. The Company may amend this Agreement, at any time
prior to the payment of the bonus, without the approval of Executive.
Notwithstanding anything to the contrary contained in this Agreement, the
Company may terminate this Agreement at any time prior to the payment of the
bonus and Executive shall not be entitled to any bonus under this Agreement for
the Plan Year regardless of when this Agreement is terminated.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first written above.

 

CRYOLIFE, INC.      EXECUTIVE   

By:

 

 

    

 

  

Title:

 

 

    

 

  



--------------------------------------------------------------------------------

EXHIBIT 1

“PLAN”



--------------------------------------------------------------------------------

EXHIBIT 2

 

Executive may earn up to approximately     % of Executive’s base salary of
$             based on attaining specified adjusted revenue targets, up to
approximately     % of base salary based on achieving specified adjusted net
earnings targets, and up to approximately     % of base salary based on
Executive’s personal performance review. No bonus is payable in a given category
if the specified minimum set forth below in that category is not obtained. In
addition, Executive may earn from 10% to 20% of base salary if additional
adjusted net earnings targets are met. Subject to the provisions of the Plan and
the discretion of the Committee, all bonuses will be paid 70% in cash and 30% in
Company common stock, valued at the closing price of the common stock on the New
York Stock Exchange on the date of Compensation Committee authorization of
payment. Details regarding bonus calculation are set forth below (data points
shown in the tables, other than the minimum and maximum levels, are
representative only, and a pro rata portion of the bonus shall be earned for
performance achieved that falls between the data points shown):

 

Adjusted Revenues*

 

Adjusted Revenue* Target (in thousands)    $                 $                 $
                $                 $                 $                 $
                $                 $              Bonus Payable    $             
   $                 $                 $                 $                 $
                $                 $                 $             

--------------------------------------------------------------------------------

* Adjusted Revenues are fiscal              Company revenues from (i) cardiac
and vascular allograft tissue processing, (ii) BioGlue and related product
sales, and (iii) CardioWrap sales.

 

Adjusted Net Income*

 

Adjusted Net Income* Target (in thousands)    $                 $             
   $                 $                 $                 $                 $
                $                 $                 $                 $
             Bonus Payable    $                 $                 $             
   $                 $                 $                 $                 $
                $                 $                 $             

--------------------------------------------------------------------------------

* Adjusted Net Income is GAAP net income for             , exclusive of interest
expense, interest income, changes in the value of the derivative related to the
Company’s preferred stock, stock compensation expense (other than stock
compensation expense related to the bonus plan), other income and expense, and
amortization associated with intangibles recorded pursuant to the Exchange and
Service Agreement dated December 15, 2006 with Regeneration Technologies, Inc.,
if any.



--------------------------------------------------------------------------------

Personal Performance

 

Personal Performance Rating

    
  4 or
higher      3      2      1

Bonus Payable

   $ 0    $                 $                 $             

 

Additional Bonus Related to Adjusted Net Income*

 

Adjusted Net Income* Target (in thousands)

   $                 $                 $             

Bonus Payable

   $                 $                 $             